Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Elizabeth Ruzich (54,416) on 19 February 2021.

The following claims have been amended as:
21.	(Currently Amended) A method comprising:
receiving a suggestion from a second user for to add a first categorized virtual friend to [[at]] a chat application on an electronic device associated with the first user;
receiving a query from the first user to the first categorized virtual friend;
sending a query message that includes the query to a server from the chat application, wherein the server determines a particular content database content databases the first user adding the to the chat application; 
receiving a response message from the server at the electronic device, wherein the response message includes an interactive widget that displays rich media related to the query; and
causing the interactive widget to be displayed in the chat application.

further comprising triggering a chat session with the first categorized virtual friend upon selection by the first user of the first categorized virtual friend in a user interface associated with the chat application


23.	(Currently Amended) The method of claim 21, wherein the first categorized virtual friend is made available via a subscription service and further comprising receiving a payment from the chat application for the subscription service 

24.	(Currently Amended) The method of claim 21 [[23]], wherein the interactive widget includes an option to make a purchase for [[is]] a ticket for an event related to 

25.	(Currently Amended) The method of claim 21 [[23]], wherein the interactive widget includes 

26.	(Previously Presented) The method of claim 21, wherein the first categorized virtual friend uses information about one or more current events to determine the answer.

27.	(Currently Amended) The method of claim 21, wherein the interactive widget includes an option for forwarding the interactive widget to a third 

28.	(Currently Amended) A non-transitory computer-readable medium with instructions stored thereon that, when executed by one or more computers, cause the one or more computers to perform operations, the operations comprising:
receiving a suggestion from a second user for to add a first categorized virtual friend to [[at]] a chat application 
receiving a query from the first user to the first categorized virtual friend;
 particular content database content databases the first user adding the to the chat application; 
receiving a response message from the server at the chat application 
causing the interactive widget to be displayed in the chat application.

29.	(Currently Amended) The non-transitory computer-readable medium of claim 28, wherein the operations further comprise triggering a chat session with the first categorized virtual friend upon selection by the first user of the first categorized virtual friend in a user interface associated with the chat application 

30.	(Currently Amended) The non-transitory computer-readable medium of claim 28, wherein the first categorized virtual friend is made available via a subscription service and the operations further comprise receiving a payment from the chat application for the subscription service 

31.	(Currently Amended) The non-transitory computer-readable medium of claim 28 [[30]], wherein the interaction widget includes an option to make a purchase for [[is]] a ticket for an event related to 

32.	(Currently Amended) The non-transitory computer-readable medium of claim 28 [[30]], wherein the interactive widget includes 

33.	(Previously Presented) The non-transitory computer-readable medium of claim 28, wherein the first categorized virtual friend uses information about one or more current events to determine the answer.

34.	(Currently Amended) The non-transitory computer-readable medium of claim 28, wherein the interactive widget includes an option for forwarding the interactive widget to a third 

35.	(Currently Amended) A system comprising:
one or more processors; and
a memory coupled to the one or more processors that stores instructions that, when executed by the one or more processors cause the one or more processors to perform operations comprising:
receiving a suggestion from a second user for to add a first categorized virtual friend to [[at]] a chat application 
receiving a query from the first user to the first categorized virtual friend;
sending a query message that includes the query to a server from the chat application, wherein the server determines a particular content database content databases the first user adding the to the chat application; 
receiving a response message from the server at the chat application 
causing the interactive widget to be displayed in the chat application.

36.	(Currently Amended) The system of claim 35, wherein the operations further comprise triggering a chat session with the first categorized virtual friend upon selection by the first user of the first categorized virtual friend in a user interface associated with the chat application 

37.	(Currently Amended) The system of claim 35, wherein the first categorized virtual friend is made available via a subscription service and further comprising receiving a payment from the chat application for the subscription service 

38.	(Currently Amended) The system of claim 35 [[37]], wherein the interactive widget includes an option to make a purchase for [[is]] a ticket for an event related to 

39.	(Currently Amended) The system of claim 35 [[37]], wherein the interactive widget includes 

40.	(Previously Presented) The system of claim 35, wherein the first categorized virtual friend uses information about one or more current events to determine the answer.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the amended claims is the combination of cited references Easton (2006/0085750), Keith (2008/0091692) and Calloway (7,865,394).  Easton discloses receiving a query from a user and determining a category of answer based on the content of the query, and sending a widget with rich media in response (0057-0059, Fig 14, 0048). Keith teaches selecting a virtual friend from a plurality of virtual friends (0368, 0350, 0389). Calloway teaches further options regarding the rich media response. 
 
The prior arts of record including any newly found prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 21, 28, and 35 when taken in the context of the claims as a whole. 	
In addition, neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, 
Thus, claims 21-40, renumbered as 1-20 are allowed over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY M. FORTINO whose telephone number is (571)272-7470.  The examiner can normally be reached on M-F 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 




ASHLEY M. FORTINO
Examiner
Art Unit 2143


/JENNIFER N TO/Supervisory Patent Examiner, Art Unit 2143